Citation Nr: 1724986	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-19 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date prior to December 9, 2009, for the grant of service connection for bilateral tinnitus.

2.  Entitlement to an effective date prior to December 9, 2009, for the grant of service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel



INTRODUCTION

The Veteran had active naval service from September 1972 to November 1976. 
      
These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the case was subsequently transferred to the VA RO in Providence, Rhode Island.

The May 2010 rating decision assigned an effective date of December 22, 2009, for the grants of service connection for tinnitus and left ear hearing loss.  In a May 2012 rating decision, the RO granted earlier effective dates of December 9, 2009, for those issues.  However, the Veteran seeks earlier effective dates of November 30, 1976, which is the date of his separation from service.  As the May 2015 rating decision does not represent a full grant of the benefits sought, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that on review of the record, there is no indication the Veteran disagreed with the effective date assigned to the grant of service connection for tinnitus.  Specifically, neither the Veteran's January 2011 notice of disagreement nor his July 2012 VA Form 9 reflects disagreement with the assigned effective date.  The Board recognizes the VA regulations pertaining to the appellate process and the perfection of an appeal.  See 38 C.F.R. §§ 20.200-202 and 20.300-302 (2016).  Nevertheless, the Board will accept appellate jurisdiction of that issue, as the Veteran is justified in relying on communications from VA regarding its appellate status, notably the May 2012 statement of the case.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  


FINDINGS OF FACT

1.  The Veteran's initial claims of entitlement to service connection for bilateral tinnitus and left ear hearing loss were received by VA on December 9, 2009. 

2.  There is no evidence of record to demonstrate that claims of entitlement to service connection for bilateral tinnitus and left ear hearing loss were received prior to December 9, 2009, which is more than one year after the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for establishing effective dates prior to December 9, 2009, for the grants of service connection for bilateral tinnitus and left ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2016); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2016); 38 C.F.R. § 3.400 (2016).  The date of entitlement for an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2016).

Currently, the Veteran is assigned an effective date of December 9, 2009, for the grants of service connection for bilateral tinnitus and left ear hearing loss.  That date corresponds to the date VA received the Veteran's VA Form 21-526, Application for Compensation and/or Pension, which set forth his initial claims of entitlement to service connection for those disabilities.  

Initially, the Board notes that the Veteran's VA Form 21-526 was received more than one year after his November 1976 discharge from active service.  Therefore, the Veteran is not entitled to an effective date within one year of his discharge from service.
 
The Board has reviewed the record and found no indication that any claim of entitlement to service connection for bilateral tinnitus or left ear hearing loss was received prior to December 9, 2009.  Moreover, the Veteran has not argued that he submitted service connection claims for those disabilities prior to December 9, 2009.  Instead, with regard to his hearing loss claim, the Veteran asserts that his service treatment records reflect hearing loss about which he was never informed.  The Veteran's implicit argument is that he would have filed his service connection claim for left ear hearing loss within one year of his discharge, had he known that there was documentation of hearing loss during service.  However, the Veteran has not pointed to any provision in the law that would allow VA to assign an effective date prior to his date of claim in this case.  

Accordingly, the Board must deny an effective date prior to December 9, 2009, for the grants of service connection for bilateral tinnitus and left ear hearing loss; such date corresponds to the date on which the Veteran's claims of service connection were received by VA and is the earliest possible effective date that may be assigned in this case.  See 38 C.F.R. §§ 3.102, 3.400.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2016); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date prior to December 9, 2009, for the grant of service connection for bilateral tinnitus, is denied.

Entitlement to an effective date prior to December 9, 2009, for the grant of service connection for left ear hearing loss, is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


